Citation Nr: 1707298	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as mechanical back strain.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appellant is a Veteran who served on active duty from October 1998 to October 2002 and from July 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran testified before a Decision Review Officer (DRO) in December 2012.  He also testified before the undersigned Veterans Law Judge via video conference in March 2014.  Transcript from the December 2012 DRO hearing is located on VBMS, while the transcript from the March 2014 Board hearing is located on Virtual VA.  

This claim was remanded by the Board in March 2015 for additional development and now returns for further appellate review.  

For reasons explained below, the issue of entitlement to service connection for a low back disorder is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

The Board acknowledges that the issues of entitlement to an earlier effective date for the award of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD) and the grant of a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD have been perfected, but not yet certified to the Board.  See December 2015 rating decision November 2016 Notice of Disagreement; December 2016 VA Form 9.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In March 2015, the Board remanded the Veteran's claim of service connection for a low back disorder in order for the AOJ to obtain an adequate medical opinion that addressed whether there is an etiologic relationship between the Veteran's current low back disorder and his military service.  

In requesting this opinion, the Board noted that the Veteran's September 1998 enlistment examination noted the Veteran had lumbar lordosis and that, during service in 2001, the Veteran complained of low back pain and was diagnosed with mechanical back strain.  

The law provides that Veterans shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As a result of the foregoing, the Board requested that a VA physician provide an opinion addressing whether there is clear and unmistakable evidence that the Veteran's low back disorder existed prior to service and, if so, whether the Veteran's low back disorder underwent an increase in severity during service.  See March 2015 Board remand.  

The record reflects that, in October 2015, a VA physician opined that there is clear and unmistakable evidence that a low back disorder existed prior to service, as back x-rays and levels of deformity were clearly noted on his 1998 enlistment examination.  However, the VA physician opined that it is less likely that the back disorder underwent an increase in severity during service, noting that the in-service incident in 2001 was isolated and not chronic.  

While the October 2015 VA physician opined that there is clear and unmistakable evidence that a low back disorder existed prior to service and provided a rationale in support of his aggravation opinion, he did not use the correct evidentiary standard when considering whether there is evidence of aggravation during service.  Indeed, he stated that it is less likely that the Veteran's pre-existing low back disorder was aggravated (underwent a permanent increase in severity during service), whereas the proper inquiry is whether there is clear and unmistakable (undebatable) evidence that the pre-existing disorder was not aggravated during service, which is an higher, "onerous" evidentiary standard that must be met by VA.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999); see also 38 C.F.R. § 3.304 (b) (noting clear and unmistakable evidence is evidence that is "obvious or manifest"); Wagner, 370 F.3d at 1096.

Because the October 2015 VA examiner did not utilize the correct evidentiary standard, his opinion regarding the in-service aggravation element of this claim is deemed inadequate.  Given this deficiency and the lack of any other medical opinion that addresses this matter, the Board finds a remand is warranted in order to obtain an adequate medical opinion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the physician who provided the October 2015 VA opinion regarding the Veteran's low back disorder to review the entire claims file, including a copy of this REMAND, and provide an addendum opinion. 

If the October 2015 VA examiner is unavailable, request that another qualified physician or medical professional provide the requested opinion.  Likewise, if another examination is needed to provide the requested opinion, such an examination should be scheduled.

* With respect to whether there is clear and unmistakable evidence that the Veteran's low back disability existed prior to service, the examiner should review any additional medical evidence associated with the record since the October 2015 opinion and determine whether there is any change to the prior opinion.  

* If the examiner determines that the Veteran's low back disorder did clearly and unmistakably exist prior to service, the examiner must address whether there is clear and unmistakable (undebatable, obvious, or manifest) evidence that the disability was not aggravated by such service.  

Note: Aggravation means that the disability was permanently worsened beyond the natural progression of the disease; temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute aggravation in service, unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, including the 2001 service treatment record showing the Veteran complained of low back pain and was diagnosed with mechanical back pain after injuring himself.  

The examiner must also consider and discuss all lay assertions, including the Veteran's assertions that his current low back disorder is related to the strenuous jobs he had during service, which included handling heavy machinery around aircraft while wearing heavy gear.  See transcripts from December 2012 DRO hearing and March 2014 Board hearing.  

* If the examiner determines there is clear and unmistakable evidence that the Veteran's low back disorder existed prior to service and clear and unmistakable evidence that the low back disorder was not aggravated by such service, the examiner must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current low back disorder was incurred in or is otherwise related to his military service.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions.

* A complete rationale must be provided for each opinion offered.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



